USCA4 Appeal: 21-2159      Doc: 19         Filed: 10/03/2022    Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-2159


        In re: LAMAR A. WILLIAMS,

                            Appellant.



        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        James K. Bredar, Chief District Judge. (1:21-mc-00553)


        Submitted: August 30, 2022                                        Decided: October 3, 2022


        Before DIAZ and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Lamar A. Williams, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-2159         Doc: 19        Filed: 10/03/2022     Pg: 2 of 3




        PER CURIAM:

                  Lamar A. Williams appeals from the district court’s order limiting Williams’ access

        to the district court due to his repeated inappropriate communication with the court. We

        affirm.

                  We review a district court’s imposition of filing limitations for an abuse of

        discretion. Cromer v. Kraft Foods N. Am., Inc., 390 F.3d 812, 817 (4th Cir. 2004). “[T]he

        All Writs Act, 28 U.S.C. § 1651(a) . . . grants federal courts the authority to limit access to

        the courts by vexatious and repetitive litigants.” Id.; see also Chambers v. NASCO, Inc.,

        501 U.S. 32, 44-45 (1991) (recognizing, among federal court’s inherent powers, “the ability

        to fashion an appropriate sanction for conduct which abuses the judicial process”). The

        limitation must be “narrowly tailored to fit the specific circumstances at issue,” id., and

        may not issue unless the party to be sanctioned has been provided both “notice and an

        opportunity to be heard,” id. at 819.

                  Williams was warned in other cases before the district court that repeated filings

        could result in an order limiting his ability to file, was previously barred from

        communicating with the district court other than by written, properly filed motions, and

        was convicted in 2018 of criminal contempt for violating the court’s order regarding filing

        procedures. Given that there was a clear escalation of warnings and restrictions on

        Williams’ ability to file, we conclude that the district court did not abuse its discretion in

        limiting Williams’ access to the court.

                  Accordingly, we affirm the district court’s order. We deny Williams’ motions to

        stay the district court’s order pending appeal, to expedite our decision on his motion to

                                                       2
USCA4 Appeal: 21-2159      Doc: 19        Filed: 10/03/2022     Pg: 3 of 3




        stay, for emergency injunctive relief, and for sanctions, and we grant Williams’ motion to

        amend his motion to expedite. We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                     AFFIRMED




                                                    3